Citation Nr: 0410789	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Eligibility for automobile and adaptive equipment or for adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The appellant served on active duty from September 1968 to 
September 1970.
Service in Vietnam is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran's appeal was perfected by the submission of 
a substantive appeal (VA Form 9) in August 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After having reviewed the VA claims folder, the Board believes 
that a remand of this issue is necessary.

Reasons for remand

Veterans Claims Assistance Act of 2000

The Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A].

In this case, the record shows the RO provided the veteran with 
general notice of the statutory and regulatory provisions relevant 
to his claim in its statement of the case furnished to him in 
March 2003; however, he has not been provided specific notice of 
the VCAA and this law's requirements, particularly VA's obligation 
to inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002).  As such, absent 
notice of the VCAA, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The United States Court of Appeals for Veterans Claims (the Court) 
has repeatedly vacated Board decisions where the VCAA notice sent 
to the claimant failed to specify who was responsible for 
obtaining relevant evidence or information as to the claims that 
were subject to the appealed Board decision.  See e.g. Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Aside from the obvious procedural defect - 
where no notice of the VCAA has been provided to the claimant - it 
is abundantly clear from the Court's judicial rulings on this 
subject that providing a claimant with general VCAA notice or 
furnishing VCAA notice with regard to unrelated claims will not 
satisfy the duty-to-notify provisions of the VCAA, as interpreted 
by the Court.  As the Board cannot rectify this deficiency on its 
own, see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The VBA must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 
applicable legal precedent.

2.  Thereafter, after undertaking any additional development which 
it deems to be necessary, VBA must readjudicate the issue on 
appeal.  If the decision remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) should be prepared.  The 
veteran and his representative should be provided with the SSOC 
and an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if it is 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
[to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





